Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action in merits.  Claims 10, 13-20 are canceled. Claim 1-9, 11-12, are presently pending. Claim 1, after restriction election, have been considered below.

Priority
This application discloses and claims only subject matter disclosed in prior application numbers 14/634,201, filed 2/27/15,  15/632,864, filed 6/26/17, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,382,614 (parent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims indicated above recite similar limitations with a broader scope.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “determining the material of the object based on the dielectric constant”, “a spatial profile of the object based upon the electrostatic charge distribution represented in the received data”, and “calculating the imposed impedance”  in which “ the material”, “the electrostatic charge distribution”, and “the electrostatic charge distribution” are lacking antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0071203 A1, Wong et al. (hereinafter Wong) in view of US 2013/0217342 A1, Addul-Gaffoor et al. (hereinafter Addul-Gaffoor).
As to claim 1, Wong discloses a method for controlling transmitted electromagnetic power on a hand-held device using environmental capacitive sensing, comprising: 
measuring a dielectric constant of an object proximate to the hand-held device using a first and second capacitive sensor (Figs 2-3, capacitive sensors measuring dielectric constant; pars 0005-0006, 0008-0009, 0025-0026, 0031-0032, capacitive sensors determine positions and movement of user’s hand through the measurement, the change of the dielectric constant being detected by the change of capacitive characteristics, including capacitance and/or frequency changes); 

Wong also teaches detecting different hand positions holding the mobile phone which forms a spatial profile (pars 0004-0010, 0024-0025, 0031-0032) and determining the material of the object based on the dielectric constant (pars 0026, 0031-0032, the objects proximate to capacitive sensors changes the electromagnetic field and the dielectric constant),
Wong does not expressly teach measuring a conductivity of the object proximate to the hand-held device using a ground plane antenna disposed in the hand-held device; calculating the imposed impedance produced from the proximity and material of the object; and, compensating the transmitted electromagnetic power based on the imposed impedance.
Abdui-Gaffcor, in the same or similar field of endeavor, further teaches measuring a conductivity of the object proximate to the hand-held device using a ground plane antenna disposed in the hand-held device (Figs 2-4; pars 0034, 0050); 
determining the material of the object (Figs 8-10; pars 0020, 0026-0027, 0029, 0031, detecting the type of objects and proximity to sensors); developing a spatial profile of the object based on the electrostatic charge distribution represented in the received data (Fig 8; pars 0037, 0050, 0052, 0054, different proximities forming spatial profile of the object); calculating the imposed impedance produced from the proximity and material of the object (pars 0020, 0030, 0037, 0040, impedance calculation/tuning for different objects/proximities); and compensating the transmitted electromagnetic power 
Therefore, consider Wong, and Abdul-Gaffoor’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Abdul-Gaffoor’s teachings on utilizing information on the spatial profile and material of the object in proximity of the sensors in Wong’s method of antenna selection/swithing to improve power efficiency by properly tuning and compensating the impedance.
2-9. (Withdrawn)
10. (Canceled)
11-12. (Withdrawn)
13-20. (Canceled)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUN SHEN whose telephone number is (571)270-7927.  The examiner can normally be reached on Mon-Fri 8:30-5:50 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QUN SHEN
Primary Examiner
Art Unit 2661


/QUN SHEN/
Primary Examiner, Art Unit 2661